Citation Nr: 0206454	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  01-02 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from May 1946 to May 1947 
and from October 1950 to October 1952.

In May 1997, the Board denied the veteran's claim of service 
connection for PTSD.  The veteran and his representative were 
furnished a copy of that decision.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD.  A videoconference hearing 
was held before the undersigned Member of the Board in March 
2002.  


FINDINGS OF FACT

1.  A May 1997 Board decision denied an application to reopen 
a claim for service connection for PTSD.

2.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for PTSD is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  Objective evidence of the veteran's exposure to an in-
service stressor which is shown to be sufficient to support a 
valid diagnosis of PTSD has not been demonstrated.  

4.  The veteran does not currently have PTSD which is related 
to a verified stressor he experienced in military service.  

5. The veteran did not engage in combat with the enemy during 
military service.  


CONCLUSIONS OF LAW

1.  The May 1997 Board decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 1991 
& Supp. 2001); 38 C.F.R. § 20.1100 (2001).  

2.  New and material evidence has been submitted sufficient 
to reopen the claim of service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).  

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2001); 66 Fed. Reg. 45,620 (August 
29, 2001) (to be codified at sections including 38 C.F.R. 
§§ 3.102, 3.159 and 3.326), 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for PTSD was denied by the Board in May 
1997 on the basis that a clear diagnosis of PTSD had not been 
demonstrated.  The evidence of record at the time of the 
Board's decision in May 1997 included the veteran's service 
medical records, numerous VA and private medical records from 
1953 to 1996, VA psychiatric and psychological examinations 
conducted in July 1994, a transcript of the veteran's 
testimony at a personal hearing at the RO in March 1996, 
opinions from Dr. Griffin and a private psychiatric report 
from P. K. Muthu, MD, dated in April 1996.  These two private 
physicians diagnosed the veteran as having PTSD.  The Board 
determined that the opinion from the VA examiner to the 
effect that the veteran did not have PTSD to be more 
persuasive.  In particular, the Board noted that the VA 
examiner fully explained the bases for his opinion, testing 
was provided and a review of the opinions from Dr. Griffin 
were considered.  

The veteran served on active duty in the Army from May 1946 
to May 1947, and from October 1950 to October 1952.  His DD 
Form 214 from the latter period of service shows that he was 
assigned to Company B, 772nd MP Battalion, and had 9 months 
and 20 days of foreign and/or sea service.  His primary 
military occupational specialty was that of a military 
policeman (MP).  He received the Korean Service Medal with 1 
bronze service star.  Service personnel records do not 
reflect that the veteran received any combat citations or 
awards.

The veteran's service medical records are negative for a 
psychiatric disorder.  On medical examination performed for 
separation purposes in October 1952, his psychiatric system 
was listed as normal.  His physical profile (PULHES) included 
S-1 (normal) for the psychiatric system. 

At a September 1953 VA examination performed to evaluate the 
veteran's complaints regarding an ulcer condition, there were 
no complaints or findings related to a psychiatric disorder. 

At a March 1964 VA examination performed to evaluate the 
veteran's service-connected duodenal ulcer, he reported that 
he was extremely nervous, easily upset, and quite impatient.  
The examiner noted that the veteran seemed to be convinced 
that his nerves were causing him more trouble than anything 
else, and seemed doubtful as to whether he could continue in 
his current job of truck driver.  On examination, the veteran 
appeared mentally clear and well oriented, but not quite 
certain what he wanted to do about any future treatment or 
future work.  A psychiatric disorder was not diagnosed.

The first diagnosis of a psychiatric disorder is dated in 
1982.  VA outpatient treatment records dated from 1982 to 
1984 reflect treatment for a variety of conditions.  An 
August 1982 treatment note shows that the veteran complained 
of a duodenal ulcer.  He reported that he was "real 
nervous," and said he had nervous problems for 30 years.  He 
said his wife found it difficult to live with him due to his 
temper.  The diagnostic assessment was anxiety reaction.  An 
August 1982 treatment note from the gastrointestinal clinic 
shows that one of the veteran's problems was anxiety; the 
veteran was reportedly easily excited and sometimes upset 
with no trouble sleeping.  The examiner diagnosed anxiety, 
and prescribed Valium.  

VA outpatient treatment records dated from 1992 to 1993 
reflect treatment primarily for gastrointestinal complaints.  
Treatment notes dated in January 1993 and February 1993 
reflect that the veteran had been taking Valium on a regular 
basis.  In February 1993, it was noted that the veteran 
insisted on having two Valium per day.  The examiner said 
that the veteran was reportedly going to "reopen his claim" 
for service connection for anxiety and depression, "...which 
clearly need to be followed by somebody."

In March 1994, the veteran submitted an original claim for 
service connection for PTSD.  He enclosed a letter from A. M. 
Griffin, MD, a private psychiatrist from Mt. Airy.  Dr. 
Griffin stated that he examined the veteran in February 1994, 
and that he recognized him from a previous visit in 1987.  He 
indicated that in February 1994, he conducted a diagnostic 
interview and performed psychological testing, specifically a 
"Professional Analyst Quiz," which he described as very 
similar to the Minnesota Multiphasic Personality Inventory 
(MMPI).  He said that the veteran reported that during his 
military service in Korea, he was an MP responsible for 
security on passenger trains.  The veteran described an 
incident in which his captain ordered him to physically kick 
Korean civilians off a moving train, and he did so.  He said 
he had recurrent dreams of this incident.  He stated that he 
questioned the order, the order was repeated, and he carried 
it out.  He said the train was moving at about 60 miles per 
hour, and that the people would have died or suffered severe 
injuries after falling from the train.  The veteran reported 
that he had recurrent recollections and dreams of the event, 
and Dr. Griffin said that the veteran described the incident 
as though he were there at the time.  He reportedly could see 
the people and textures, smell the aromas, and could describe 
the light.  The veteran related that he re-lived the 
experience, and it had caused an intense psychological 
distress.  He said he tried to counter his distress by 
becoming a model citizen and being a deacon in his church for 
25 years.  He said he had unsuccessfully tried to avoid the 
thoughts and feelings associated with the reported trauma.  
He described feelings of detachment or estrangement from 
others, complained of persistent symptoms of increased 
arousal, and said he had sleep impairment.  

Dr. Griffin noted that the veteran appeared to have a 
restricted range of affect.  He indicated that he diagnosed 
the veteran with major depressive disorder in 1987.  He noted 
that the veteran had been taking Valium for years.  The 
current diagnosis was PTSD.  The physician added that the 
Professional Analyst Quiz "did not have post traumatic 
stress disorder on it".  He opined that the veteran should 
be re-evaluated by a VA psychiatrist.  He enclosed a computer 
print-out entitled "The Professional Analyst", which notes 
that the report was designed to assist in personality 
evaluation and was produced by a computerized analysis of the 
data given by a client.  The report states that the veteran 
appeared to be suffering from at least mild levels of anxiety 
and depression.

By a letter to the veteran dated in June 1994, the RO asked 
him to provide detailed information regarding claimed in-
service traumatic events, a description of his psychiatric 
symptoms, his post-service work history, a list of his 
doctors, and statements from others who knew of his 
condition.  The veteran did not respond to this letter.

At a July 1994 VA psychiatric examination, the veteran 
reported that his nervousness began during his military 
service in Korea, and he said he unsuccessfully attempted to 
obtain treatment at that time.  He said his nervousness 
continued after service, and that he had been taking Valium 
for years.  The examiner noted that the veteran had been 
referred for psychological testing.  In a subsequent 
addendum, the examiner diagnosed anxiety disorder not 
otherwise specified (NOS), and dysthymia.  He indicated that 
PTSD was not diagnosed on the current examination.

At a July 1994 VA psychological evaluation, the veteran 
reported that his primary problem was that he was "hooked on 
Valium", which he said he had been taking for 20 to 30 
years.  He also said he easily became upset and blew his top.  
When questioned about his PTSD symptoms, he reported that he 
was still bothered by his actions as an MP during the Korean 
War when he was ordered to force Korean civilians to jump off 
a speeding train.  He complained of recurrent recollections 
and dreams of these events.  He said he felt "condemned" 
when reminded of these events by stimuli such as trains or 
"old men with goatees" (the latter reminded him of a 
particular civilian he ejected from the train).  He said he 
tried to avoid thoughts about the above events and about 
occasions when the train was attacked by guerrillas.  He said 
his only history of mental health services was a Mt. Airy 
psychiatrist since the late 1980s and a few VA outpatient 
visits a few years ago.  The veteran denied experiencing any 
trauma during his first period of military service, and 
denied participation in combat in the Korean War.  The VA 
psychologist stated that the only similarity between the 
"Professional Analyst Quiz" submitted by Dr. Griffin and 
the MMPI was that they were both a true/false style of 
assessment.  He said that the former test was of completely 
unknown validity, reliability, and a highly questionable 
interpretive report.  He also stated that the psychiatrist's 
submission of this report in total raised questions about his 
knowledge of psychometrics and their utility.

The veteran reported that he was an MP on freight and 
passenger trains during service in Korea.  He said that the 
train was frequently fired upon by guerrilla fighters.  He 
denied shooting others on these occasions, but said he saw 
other soldiers shoot and kill would-be robbers.  He reported 
that on another occasion, he was sent to assist a train 
station and found 30-40 dead Koreans and about 4 dead 
Americans, but related no intense distress at this incident.  
He said the incident in which he was ordered to force 
civilians off a moving train as his worst experience, but 
said "it didn't bother me at the time, but it did later when 
I was saved."  He said he completed such duties 50-75 times.  
He denied receiving any disciplinary actions during the war.  
He said that after separation from service, he had no 
difficulties adjusting to civilian life except for his 
continuing ulcers, as well as a tendency to "fly off the 
handle a little bit."  He said he eventually settled down.  
He reported a long history of easily becoming aggravated, 
which led him to his lengthy use of Valium.  He said he 
didn't think he had mental problems until a few years ago.  
He said he retired from his job as a truck driver in 1986 
after 29 years of working for the same company until it went 
bankrupt.  He said he did not become aware of PTSD as a 
potential problem until his private psychiatrist suggested 
that he apply for service connection, but said he himself was 
unsure whether he suffered from this disorder, as he enjoyed 
some of his experiences in Korea, although he was troubled by 
some incidents while there.  

Psychological testing was performed.  The examiner noted that 
the veteran over-endorsed symptoms on the various 
psychological tests which were denied during the interview, 
and said that the validity of such tests was therefore 
compromised.  The examiner indicated that the had reviewed 
the veteran's claims file, and opined that the veteran did 
not clearly present with a clinical PTSD.  "In particular, 
although he reports variable reexperiencing of the events he 
considers his primary trauma, these experiences involve the 
potential injury or death of others due to his compliance 
with orders, actions which he indicates he did not agree 
with, but did not bother him at the time.  Diagnostic 
criteria from the DSM-4 indicate an individual's response to 
a trauma must involve 'intense fear, helplessness, or 
horror,' none of which was reported by the veteran.  
Furthermore, while he reports avoiding thoughts or reminders 
of these actions, clear evidence of emotional numbing was 
neither reported nor presented in interview."  The Axis I 
diagnoses were anxiety disorder NOS, dysthymia, secondary 
type, late onset (rule out bipolar disorder or cyclothymia).  
No Axis II diagnoses were indicated, but compulsive and 
obsessive traits were noted.  PTSD was not diagnosed.

Based on the above evidence, the RO, in May 1995, denied 
service connection for PTSD.  The veteran perfected an appeal 
to this rating action.  

By a statement dated in October 1995, the veteran reiterated 
many of his assertions.  He said he was a security guard for 
the USAK Express, which ran from Pusan Korea to Seoul, Korea.  
He said he was ordered to throw civilians off the train by 
his superior officer in January 1952, and that he did so 
because he would be court martialed if he did not.  He said 
he worked on the train for six months.  He stated that he 
realized the act was immoral "...but as a combat infantryman 
unproper [sic] orders were kept private."  He said he had 
thoughts of "that incident" since that time.  He stated 
that he was unable to keep his mind clear unless he was 
working as hard as he possibly could.  He said he wanted VA 
to find the name and address of the captain who gave him this 
order so he could talk to him.

At a March 1996 RO hearing, the veteran reiterated many of 
his assertions.  He said that on several occasions during his 
military service in Korea, he kicked civilians off a moving 
train.  He said that when he was in Korea, he was not a born-
again Christian, and things like that did not bother him too 
badly.  He said he thought some of the people he kicked off 
the moving train were killed as a result.  He said he 
questioned the order by his captain, who told him that if he 
did not follow the order that would be grounds for a court 
martial.  He said he had a nervous problem with ulcers in the 
first few years after service, when he worked for the rail 
plant patrol.  He said he then worked as a trucker for 30 
years until he retired due to a back disability.  He said 
that after he retired he began to think about his actions in 
Korea, in particular one older man whom he kicked off the 
train, and that he was bothered by his actions.  At the 
hearing, the veteran submitted a letter from Dr. Griffin, who 
indicated that the veteran's diagnosis remained PTSD.  He 
said the veteran was an excellent historian.

In April 1996, the veteran submitted a report of an April 
1996 psychiatric evaluation by a private physician, P. K. 
Muthu, MD, of the North Carolina Division of Mental Health 
Services.  He indicated that the veteran was referred to him 
by Dr. Griffin for a second opinion.  Dr. Muthu noted that 
the veteran complained of nerves, and said his problem 
started during the Korean War.  He said his problems with 
anxiety worsened after separation from service, and that he 
was treated with Valium.  He stated that he periodically 
tried to cease his usage of Valium, but each time became 
severely anxious and depressed.  He said his anxiety worsened 
over the past 10 years following his retirement.  He said his 
depression had improved, but he had recurrent thoughts and 
dreams of the Korean War.  He described an incident during 
service in which he pushed an older Korean man off a moving 
train and said he vividly recalled his face.  Dr. Muthu 
diagnosed chronic PTSD with delayed onset.

In a May 1997 decision, the Board denied service connection 
for PTSD on the basis that a clear diagnosis of PTSD had not 
been demonstrated.  Evidence submitted since this decision is 
summarized below.

In October 1997, the veteran submitted an application to 
reopen a claim for service connection for PTSD. 

In October 1997, the RO received VA outpatient treatment 
records dated from July 1997 to October 1997.  Such records 
reflect treatment for psychiatric disorders.  In July 1997, 
he was diagnosed with depression with anxiety features.  In 
October 1997, the examiner indicated a diagnosis of 
depressive disorder with PTSD symptoms.

In July 1998, the veteran submitted additional private 
medical records.  He submitted duplicate copies of medical 
records from Drs. Griffin and Muthu.  He submitted a June 
1998 letter from Dr. Griffin to the director of county 
veterans services, in which he indicated that the veteran had 
PTSD.  In an April 1998 psychiatric evaluation, Dr. Griffin 
indicated that the veteran was a long-time patient of his.  
He essentially reiterated the veteran's reported in-service 
stressor.  The Axis I diagnosis was PTSD, delayed onset.  
Private medical records dated in June 1996 from A. J. Rufty, 
Jr., MD, reflect treatment for heart disease.  A diagnosis of 
depression was also indicated.

In November 1998, the veteran submitted additional evidence, 
and said the evidence clearly showed that he was on a train 
which was operating within a combat zone in Korea and which 
was threatened with guerrilla attacks.  He enclosed a copy of 
a medical clearance certificate dated in mid-September 1952 
which shows that he was medically cleared to return to the 
Zone of Interior.  He submitted a sworn statement dated in 
March 1952 in which he provided testimony regarding an 
incident in March 1952 in which he was the train security 
commander on the USAK Express, and escorted a drunk captain 
from the train.  He stated that was ordered to do this by 
Captain Todd.  He also submitted photographs of a tank, and a 
photograph of himself and another man in front of a train.  
He submitted authorizations and consent to release 
information to the VA regarding treatment by private 
physicians.  He said that Dr. Hayes treated him for an 
orthopedic condition, that Dr. Rufty treated him for heart 
disease, and that Drs. Griffin and Muthu treated him for 
mental health.

By a statement dated in June 1999, the veteran said that he 
had no direct evidence of the incident where he was ordered 
to throw Koreans off a train, but he was subjected to extreme 
pressures and imminent danger.  He said he was constantly on 
guard duty.  He related that he had been diagnosed with 
generalized anxiety disorder/ PTSD.  He said he was on the 
train on several occasions when it was attacked.  He enclosed 
a June 1999 statement by R. M., who said he served in Korea 
from 1952 to 1954.  He said he did not know the veteran 
during the war.  He related that he was transported by the 
USAK Express train in September 1952, and that when he was on 
the train an officer told him the train had been attacked 
several times.  He said the train was not attacked when he 
was on it.

In September 1999, the veteran submitted duplicate copies of 
psychiatric evaluations by Drs. Griffin and Muthu.

By a letter to the veteran dated in April 2000, the RO asked 
him to provide detailed information regarding his claimed in-
service traumatic event, a description of his psychiatric 
symptoms, his post-service work history, a list of his 
doctors, and statements from others who knew of his 
condition. 

In April 2000, the veteran submitted a report of a medical 
examination by Dr. Griffin dated in January 2000, which 
indicated a diagnosis of PTSD - delayed onset.  The veteran 
also submitted duplicate copies of psychiatric evaluations by 
Drs. Griffin and Muthu.  He submitted a copy of a command 
report covering the period of January 1952 from Headquarters, 
772d Military Police Battalion.  Parts of the report were 
highlighted.  This report does not mention the veteran, does 
not show that civilian Koreans were thrown off trains, and 
does not show that his unit (Company B) was involved in 
repulsing any guerrilla attacks.  It was noted that on one 
occasion, a pile of rocks in a tunnel derailed the engine of 
one train, but no guerrillas attacked the train.  The train 
was not damaged and later continued onward.  The report notes 
that guerrilla activity was reported in the vicinity of Ahwa-
Ri and Konchon-Ni south of Yongchon, but that the guerrillas 
were engaged by the National Police and the railway was not 
affected.  The report shows that MPs of Company D had a 
firefight with guerrillas.

In May 2000, the RO received a statement from the veteran in 
which he essentially asserted that since he served on the 
USAK Express, he was exposed to sustained stressing events, 
such as guerrilla attacks.  He enclosed a copy of a command 
report of Headquarters, 772d Military Police Battalion, 
covering the period of February 1952.  He noted that the 
report showed guerrilla activity in the areas through which 
the train passed, and that the report showed that the train 
was derailed in January 1952 by rocks piled on the tracks.  
He said that he was on the train on several occasions when it 
was subjected to sniper fire.  With regard to his previous 
reports of killing civilians, he contended that "...this was 
just an added, although significant, sequence of events that 
contributed to my overall stressing environment."  He 
contended that his psychiatric symptoms had persisted since 
one year after his discharge from service.  He reported 
treatment by Dr. Hayes from 1956 to 1986, by Dr. Rufty from 
1984 to the present, by Dr. Griffin from 1980 to the present, 
and by Dr. Muthu from 1986 to the present.  He said he had 
already submitted evidence from these doctors.  The veteran 
also submitted a form entitled Information in Support of 
Claim for Service Connection for Post-Traumatic Stress 
Disorder (PTSD).  When asked to describe the in-service event 
or events which he felt contributed to his current claim for 
service connection for PTSD, he replied, "Sniper attacks - 
guerrilla activity in vicinity of Ahwa-ri and Konchon Ni in 
February 1952.  Encounters with guerrillas and civilian 
Koreans on numerous occasions."  He stated that he was 
assigned to Company B, 77th MP Battalion from December 1951 
to December 1952.  In response to a question requesting 
information regarding any of the people involved in the 
claimed incidents, he said he could not recall any names.

A review of the February 1952 command report does not mention 
the veteran, does not show that civilian Koreans were thrown 
off trains, and does not show that his unit (Company B) was 
involved in repulsing any guerrilla attacks.  The report 
shows that in February 1952, guerrillas attacked a train.  It 
was noted that personnel of Company D, X corps guards, and 
Korean Railway Police returned fire and drove off the 
guerrillas.  It was noted that guerrilla activity was 
extremely light during the month, but there was also the 
first daylight attack by the guerrillas.

In May 2000, the veteran also submitted a photocopy of a 
handwritten list which appears to list his current symptoms 
and current medical problems.  Among other things, he said 
that no medications worked for him, that his sleep pattern 
had changed, he could not stand to be in a crowd, he worried 
for no reason, and he had not lived with his wife since 
October 1997.  He said murder sometimes drove him crazy and 
that this was on his mind much of the time.

At a November 2000 VA PTSD examination, the examiner noted 
that he had reviewed the veteran's medical records prior to 
the examination.  The veteran reiterated many of his 
assertions regarding traumatic events in service.  He related 
that he served in Korea from December 1951 to October 1952.  
He stated that he was an MP on a railroad, and that he was 
good friends with his captain, Captain Todd.  He said Captain 
Todd ordered him to kick civilians off the train, and said if 
he did not do so he would be court martialed and shot.  He 
stated that he kicked hundreds of civilians off the train, 
and that although he knew that many of the people would be 
injured or killed, it did not really bother him at the time.  
He said that one older man seemed to haunt him more than 
anyone else.  The examiner said the veteran clearly had some 
symptoms of nightmares, intrusive thoughts, and anxiety, and 
was easily startled, but there was some question about his 
emotional detachment, restricted range of feelings, and loss 
of interest.  The examiner recommended further psychological 
testing to determine the true nature and extent of his 
symptoms.  The Axis I diagnoses were depression NOS and 
anxiety disorder NOS.  PTSD was not diagnosed.

At a December 2000 VA psychological examination, the veteran 
reported that he had previously been denied service 
connection for PTSD, and said, "they keep telling me I need 
a stressor."  He added, "when I feel I am owed something, I 
don't stop until I get it."  The veteran reiterated many of 
his assertions regarding traumatic events in service when he 
was an MP on a train.  He reported that there was heavy 
alcohol consumption by all train personnel and said he 
personally stole liquor from government shipments.  He also 
described an incident in which a guerrilla apparently shot 
into their area and struck a metal barrel.  He said he 
thought he was going to die and said that was the most afraid 
he ever was.  The examiner stated that she had reviewed the 
veteran's claims file.  She discussed several records from 
the file, including the command reports from his unit, and 
noted that there was no direct description of the veteran 
being under attack or directly participating in any 
retaliative action.  She said it was not possible to directly 
link the veteran's reported symptoms to any particular events 
which occurred during the period, or to any direct 
participation by him in those specific situations.  

The examiner noted that the most salient PTSD-related 
complaint described by the veteran was intensive pre-
occupation with recurrent thoughts of events in Korea.  She 
said that prior to the interview, the veteran was reportedly 
walking up and down the hall talking to people about what his 
stressors might be in his military experience.  Psychological 
testing was performed.  The veteran scored in the light to 
moderate range on the Combat Exposure Scale, which was 
consistent with his verbal report of his activities during 
military service.  He stated several times that he was not 
involved in direct combat.  His scores on the Mississippi 
Scale and MMPI-2 PK scale were above the cutoff for PTSD.  
His scores on the MMPI-2 revealed marked exaggeration and as 
such were considered invalid, although they were technically 
consistent with his verbal presentation.  The examiner noted 
that the veteran had recently been diagnosed with dementia, 
and that during the interview he showed some problems with 
loss of focus, concentration, and memory.  She opined that 
although the veteran did endorse some symptoms consistent 
with PTSD, a full clinical picture of PTSD was not present, 
nor was it possible to establish a specific stressor present 
to produce such a syndrome.  The examiner also opined that it 
was likely that the veteran had personality factors which 
predisposed him to respond in the manner he did on the train 
but which had given him cause for regret over the years.  She 
concluded, "Thus it is not so much the acts of war at that 
time and place as much as his own guilt over his behavior 
which is the source of the problem."  The Axis I diagnoses 
were anxiety disorder NOS, depressive disorder NOS, and rule 
out personality disorder, NOS.  PTSD was not diagnosed.

By a statement dated in January 2001, the veteran reiterated 
many of his assertions.  He contended that new and material 
evidence had been submitted, specifically his private 
doctor's diagnosis of PTSD.  He noted that a previous VA 
examination indicated that his score on the Combat Exposure 
Scale (CES) suggested moderate combat exposure.  He enclosed 
copies of highlighted pages from the prior Board decision 
which discussed his prior VA psychiatric examination and 
which stated, "Despite his reported lack of combat exposure, 
his score of 20 on the CES suggested moderate combat 
exposure."  The veteran said he was not placing emphasis on 
the incident in which he threw Korean civilians off the 
train.  He contended that his claim should be granted based 
on the totality of his experiences while he was on the train, 
to include the fact that he was fired upon.  He said, "In 
accordance with 38 USC § 354, I request the VA accept the 
fact of the stressor based on my sworn testimony and the 
corroborating evidence that I was fired upon."  He noted 
that there was no contradictory evidence of record 
demonstrating that he was not subjected to the claimed 
stressor events.

In February 2001, the RO received VA outpatient treatment 
records dated from 1997 to 2001 which reflect treatment for 
various psychiatric disorders, primarily anxiety, depression, 
and dementia.  Some of the psychiatry notes reflect diagnoses 
of PTSD or depressive disorder with PTSD symptoms.  Such 
notes do not identify the stressors upon which the diagnosis 
of PTSD was based.  An extensive June 2000 neuropsychological 
evaluation reflects that the veteran reiterated his reports 
of claimed in-service stressors.  The examiner opined that 
the veteran had symptoms of PTSD but did not meet the 
criteria for the diagnosis.  The Axis I diagnoses were 
dementia of the Alzheimer's type, with late onset, and 
dysthymic disorder.  In a December 2000 initial eldercare 
appointment, the veteran was diagnosed with dementia of the 
Alzheimer's type with late onset, and dysthymic disorder.  
PTSD was not diagnosed.  A February 2001 psychiatry note 
shows that the veteran was seen for anxiety and depression.  
The diagnostic assessment was depressive disorder NOS, 
history of PTSD, and cognitive disorder NOS.

A June 2001 letter from the veteran's spouse reflects that 
they had been married for 47 years.  She said the veteran had 
PTSD.  She said the veteran had flashbacks of Korea, 
sometimes woke screaming at night, talked excessively, was 
extremely impatient, and was very depressed almost all the 
time.  She said he avoided crowds and social gatherings.  She 
said that he worked as a trucker for 30 years and worked as 
much as he could to keep his mind occupied.  She stated that 
after he retired he thought more about his Korea experiences.  
She said the veteran told her he was forced to throw Korean 
civilians off a moving train.  She said that the veteran was 
always a loving husband and good father until after he 
retired, when he seemed to change.  She contended that the 
change was due to his experiences in Korea.

In July 2001, the RO received partially duplicative private 
medical records from Baptist Medical Center at Wake Forest 
University dated from 1991 to 1997.  Such records are 
negative for treatment or diagnosis of PTSD, and primarily 
relate to treatment for medical conditions including heart 
disease.  

In August 2001, the veteran submitted private medical records 
from Baptist Medical Center at Wake Forest University dated 
from 1986 to 1997.  Such records are negative for treatment 
or diagnosis of PTSD, and primarily relate to treatment for 
medical conditions including cancer and heart disease.  A 
September 1987 treatment note reflects that the veteran 
reported that he had a lot of stress due to family problems, 
and said he felt he had nothing to do since retiring.  The 
examiner diagnosed depression, and referred him to "Dr. 
Griffith from Mt. Airy" for treatment of same.  The veteran 
also submitted an August 2001 letter from his wife.  In this 
letter, she reiterated many of her previous statements.  She 
said that for many years the veteran worked night and day in 
order to keep his mind occupied, not realizing that he was 
trying to keep his mind off the past.  She listed the 
veteran's many current medical problems, and said that the 
veteran realized that all of his medical conditions resulted 
from PTSD.

By a statement dated in September 2001, the veteran asserted 
that the unit history he submitted supported his in-service 
stressing events, and that two psychiatrists had diagnosed 
him with PTSD.  He submitted a handwritten note which says 
"Capt. Todd Lie Dectiver [sic] Test Dr. Fuller Retired see 
his Replacements."  

At a March 2002 Board videoconference hearing, the veteran 
reiterated many of his assertions.  The veteran's 
representative asserted that the medical opinions from two 
private physicians (diagnosing PTSD) were more probative than 
that of the VA examiners (not diagnosing PTSD), since the 
private doctors had been treating him since approximately 
1994.  He asserted that the findings from the VA examination 
should be thrown out and the veteran's stressors should be 
developed.  The veteran testified that he had seen Dr. 
Griffin for several years, but had seen another private 
psychiatrist only once.  The veteran essentially reiterated 
his previous statements regarding throwing Korean civilians 
off a moving train, except he indicated that this occurred on 
only one occasion, and that he could not recall when it 
happened.  He said he was commanded to do this by Captain 
Todd, and that the order was illegal.  He contended that he 
developed PTSD as a result of this incident.  He related 
another incident in which an Irish soldier drowned in the 
summer of 1952.  He said the soldier was in his own unit in 
the US Army.  He stated that he was not present when the man 
drowned, and he did not know his name.  The veteran also 
testified that sometimes people shot at the train, although 
he was never hit and he only knew of one man who was hit (in 
the thumb).  He said he was not present when this happened, 
he did not know the man personally, and he did not recall his 
name.

II.  Analysis

As noted above, service connection for PTSD was denied by the 
Board in May 1997.  Because the present appeal does not arise 
from an original claim, but rather from an attempt to reopen 
a claim which was denied previously, the Board must bear in 
mind the important distinctions between those two types of 
claims.  

Under pertinent law and VA regulations, as interpreted by the 
Court, VA may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [Parenthetically, the Board notes that the 
regulations implementing the VCAA includes a revision of 38 
C.F.R. § 3.156.  However, the revised version of 38 C.F.R. § 
3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Because the petition to reopen in this appeal was 
filed prior to August 29, 2001, the Board will apply the 
version of 3.156(a) in effect prior to August 29, 2001.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision- 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the claim 
to reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that, when considered by itself or 
in connection with evidence previously assembled, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the 
evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The recently submitted evidence includes a VA outpatient note 
that includes the diagnosis of PTSD.  The Court has held that 
a medical opinion submitted after a final disallowance of a 
claim, which is corroborative of a favorable medical opinion 
previously considered by the Board as part of a final 
disallowance, can serve as new and material evidence.  
Bostain v. West, 11 Vet. App. 124 (1998).  As defined by 
Black's Law Dictionary 344 (6th ed. 1990), "corroborate" 
means "[t]o strengthen; to add weight or credibility to a 
thing by additional and confirming facts or evidence."  In 
the prior Board decision, it was determined that the medical 
opinion from the VA to the effect that the veteran did not 
have PTSD was more meritorious than the opinions from the 
veteran's private physicians.  The evidence submitted in 
connection with his request to reopen includes a diagnosis 
from a VA doctor to the effect that the veteran did, indeed, 
have PTSD.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  In other words, the evidence is new and 
material.  38 C.F.R. § 3.156.  Inasmuch as the Board finds 
that the VA progress notes are new and material, there is no 
need to discuss whether the other evidence is likewise new 
and material as the claim will be reopened solely on the 
basis of this evidence.  

Reopening the claim will not result in any prejudice to the 
veteran in deciding his claim for service connection on the 
merits.  He has been told what the requirements are to 
establish service connection for PTSD, has been provided 
ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In addition, in the Supplemental Statement of 
the Case dated in October 2001, the RO noted that the 
stressful event causing PTSD has not been verified, thereby 
indicating that it had considered the question of whether the 
veteran had a verified stressor.

Having determined that the veteran's claim is reopened, the 
merits of the claim may be evaluated after ensuring that the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 has been complied 
with.  Among other things, the Act and implementing 
regulations eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to its duty-
to-assist obligation.  The veteran has stated that he has no 
direct evidence of the claimed event.  For reasons discussed 
below, further development of the veteran's stressors is not 
deemed warranted.  Medical treatment records identified by 
the veteran have been obtained, and he has been afforded VA 
examinations.  There is no indication that there are any 
additional relevant medical records available that are not on 
file.  Accordingly, the Board finds that the duty to assist 
has been met.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his application to reopen a claim for 
service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A 
(West 1991 & Supp. 2001).  

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2001); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Prior to March 7, 1997, the following regulations were in 
effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)) list the 
criteria in determining whether a diagnosis of PTSD is 
warranted.  One of the criteria listed is that the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  

Evidence of the diagnosis of PTSD is insufficient to 
establish the occurrence of a stressor.  The veteran's lay 
testimony regarding stressors is also insufficient, standing 
alone, to establish service-connection.  Moreau v. Brown, 9 
Vet. App. 389 (1996); Doran v. Brown, 6 Vet. App. 283 (1995).  
The principal stressor which the veteran maintains caused his 
PTSD was throwing Korean civilians off a moving train in his 
capacity of MP, pursuant to an order by his captain.  The 
veteran's inconsistencies in his description of the claimed 
stressor when describing it to medical care providers as 
opposed to the undersigned member of the Board raises serious 
questions as to his credibility.  Specifically, on VA 
psychological examination in 1994, the veteran reported that 
he threw Korean civilians off the train some 50 to 75 times.  
At a personal hearing at the RO in March 1996, the veteran 
testified that he threw civilians of trains on several 
occasions.  However, at the recent videoconference hearing in 
March 2002, the veteran testified that he threw civilians off 
the train on only one occasion, but that he could not recall 
exactly when this occurred.  

As noted above, the veteran's service personnel records do 
not show that he engaged in combat, and despite his recent 
assertions that he was fired upon during the course of his 
duties as an MP on the USAK Express, he himself has 
repeatedly stated that he was not in combat during his 
military service.  The veteran reported that another soldier 
on train duty was hit in the thumb by sniper fire, but that 
he wasn't present when this happened.  Similarly, the veteran 
reported that another soldier from his unit had drowned while 
in Korea, but that he was not present for this incident. 

After review of all of the evidence of record, the Board 
finds that the veteran's assertions concerning his claimed 
stressors during the Korean War are simply not credible.  In 
this regard, it is noted that while the veteran described 
some of the claimed stressors as having occurred in the 
presence of others, he has not provided the name of a single 
person who could verify any of the incidents.  The veteran 
does not claim nor does the evidence of record show that he 
was involved in combat with the enemy.  Additionally, the 
veteran was not awarded any medals for valor.  Since the 
veteran did not engage in combat with the enemy, his bare 
allegations of service stressors are insufficient; the 
stressors must be corroborated by official service records or 
other credible supporting evidence.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 (1994).

As the veteran has not provided any specific information 
concerning the claimed stressor events, such as the names of 
others present or directly involved in the incident(s), or 
the dates, times, and places of event(s), the Board is unable 
to attempt to verify the incident(s) through U.S. Armed 
Service Center for Research of Unit Records (USASCRUR).  

Accordingly, the Board finds the veteran's assertions 
regarding his role in a "traumatic" experience in service 
are not credible, and there is no verified stressor 
experienced by the veteran.  Accordingly, the claim of 
service connection for PTSD is denied.  


ORDER

Inasmuch as new and material evidence has been submitted, the 
claim of service connection for PTSD is reopened.  To this 
extent the appeal is allowed.  

Service connection for PTSD is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

